Citation Nr: 1604783	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a skin disorder manifested by sores.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982 and from November 1982 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than the November 2015 Informal Hearing Presentation, documents contained therein are duplicative of those in the paper claims file or irrelevant to the claims on appeal.  

The issues of entitlement to service connection for a lumbar spine disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested during service or within one year of separation.  Bilateral hearing loss disability is not attributable to service.

2.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.

3.  A left knee disorder was not manifest in service and is not attributable to service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in April 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claim for service connection of a bilateral hearing loss disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Examinations or nexus opinions are not required regarding the claims for service connection of an acquired psychiatric disorder and left knee disorder, as the weight of the evidence demonstrates no related injury, disease, or event during service; regarding the claim for the left knee, there is also no current diagnosed disorder. Therefore, any opinion would be speculative.  For these reasons, a remand to provide the Veteran with medical examinations and/or obtain medical opinions is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including bilateral hearing loss disability, are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss Disability 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran does not assert that he was in combat, nor are available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board concedes that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Board finds that the weight of the evidence reflects that the Veteran does not have bilateral hearing loss disability that was caused or aggravated by his service.  

Despite the Veteran's complaints of bilateral hearing loss, the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes at any time.  He had a Maryland CNC speech recognition score of 100 percent bilaterally at the April 2009 VA examination.  Pure tone thresholds at the relevant frequencies were all 25 decibels or less.  Similarly, his military and VA audiological evaluations show that the Veteran does not have sufficient hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board acknowledges the Veteran's noise exposure during service and his assertions that this noise exposure caused his bilateral hearing loss.   Nonetheless, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, the results of the audiometric examination are controlling.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  


Acquired Psychiatric Disorder

Based on the evidence of record, the Veteran's claim of service connection for an acquired psychiatric disorder must be denied.

Here, no acquired psychiatric disorder was noted during service.  The Board points out that the Veteran's multiple military examination reports indicate that he denied  experiencing depression or excessive worry and nervous trouble.  Contemporaneous psychiatric evaluations were normal.  

The Veteran is competent to report symptoms and diagnoses of an acquired psychiatric disorder, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a psychiatric disorder prior to April 2008; at that time, the Veteran reported experiencing situational depression related to financial stress and marital difficulties.  Moreover, his statements, even if accepted as credible, do not establish a nexus to his service for his acquired psychiatric disorder.  

The weight of the evidence reflects that the Veteran's acquired psychiatric disorder is unrelated to his service.  There is no probative evidence that the Veteran's acquired psychiatric disorder is related to his service.   Of note, the Board points out that the Veteran expressly denied experiencing any related complaints in service, and the Veteran's VA treatment records reflect that there were no related complaints for many years since service; according to VA treatment records, depression screening was negative in 2002 and 2003, and he did not seek treatment prior to 2008, wherein he began marriage counseling.  Moreover, the Veteran's VA treatment records indicate that the Veteran did not associate his psychiatric complaints to his service until he filed his claim for service connection.  To this point, the Board observes that the Veteran did not make any association between his psychiatric complaints and his service until he filed his claim for service connection; prior to his claim for service connection he attributed his depressive symptomatology to financial stress and marital difficulties.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's acquired psychiatric disorder to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Left Knee Disorder

The Veteran claims that he has a left knee disorder related to his active duty.  

No left knee disorder was noted during service.  The Board points out that the Veteran's military examination reports indicate that he denied  experiencing a trick or locked knee, bone or joint deformity, and arthritis.  The contemporaneous physical evaluations of the lower extremities and musculoskeletal system were normal.  

Significantly, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any left knee disorder in the years since service.  In the absence of disability, there can be no valid claim.  See Brammer, supra.  

In this regard, the Board notes that the Veteran's post-service VA and private treatment records do not show that any relevant pathology was reported.  His silence as to pathology of the left knee, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

The Veteran is competent to report that he experiences pain in his left knee.  The Veteran is also is competent to report whether he has received diagnoses, including when he was first treated or diagnosed.  No such diagnoses were confirmed by the record, however.  See Kahana, supra.   See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

Here, the Veteran's statements must be balanced against the other evidence of record, which does not show a current left knee disorder.  In addition, the evidence of record fails to show that any claimed disorder is related to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To the extent that there are lay statements asserting that the Veteran has a left knee disorder, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any left knee pathology, disease, or residuals of injury.  Moreover, nothing suggests a relationship between his service and the claimed left knee disorder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a left knee disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Veteran has not been afforded VA examinations as to his claims for service connection of a lumbar spine disorder and a skin disorder manifested by sores.  The Veteran asserts that his current skin disorder is related to his treatment for a sore in service and that his current lumbar spine disorder is related to his treatment for a lumbar strain in service; the Veteran concedes that he had a post-service work-related injury to his lumbar spine, but asserts that this injury aggravated a lumbar spine disorder which is related to service.   Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claims for service connection of a skin disorder and a lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records related to the Veteran's claims of service connection for a skin disorder and a lumbar spine disorder should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA skin examination to determine the nature and etiology of any skin disorder which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current skin disorder was caused or aggravated by a sore on his left cheek, diagnosed as a cyst, during his service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current lumbar spine disorder is related to any event or injury during service, including treatment for low back pain and lumbar spasm.  The VA examiner is to specifically address the lay report of continuing low back pain and lumbar strain since service, and the significance, if any, of the Veteran's post-service occupational injury to his lumbar spine.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


